DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claim 1 in the reply filed on January 23, 2022 is acknowledged.  Claims 2-5 have been withdrawn.  Claim 1 is currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/KR2018/007045, filed June 21, 2018, which claims priority to Korean Patent Application No. KR10-2017-0149048, filed November 10, 2017.
	

Claim Objections

Claim 1 is objected to because of the following informalities: “Pediococcus pentosacus” is misspelled, and should instead be “Pediococcus pentosaceus.”  Appropriate correction is required.

Specification - Nucleotide and/or Amino Acid Sequence Disclosures

The disclosure is objected to for the following reason: 

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which 
The invention appears to employ novel biological materials, specifically Pediococcus pentosaceus AB160011 (Deposit no.: KCCM11954P).  Since the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:

(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 


(e) the deposit will be replaced if it should ever become inviable.


Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “Pediococcus pentosaceus AB160011 (Deposit no.: KCCM11954P)”; the use of parenthesis renders the claim indefinite, because it is unclear whether the limitation within the parenthesis is part of the claimed invention.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a microorganism comprising the strain Pediococcus pentosaceus AB160011.  This judicial exception is not integrated into a practical application because only this microorganism is claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the strain Pediococcus pentosaceus AB160011 is claimed.
With regard to Step 1, the microorganism as claimed in claim 1 is a composition of matter.  
With regard to Step 2A, prong one, claim 1 encompasses a microorganism comprising Pediococcus pentosaceus AB160011.  Thus, claim 1 is generally directed to a microorganism.  It is indicated in the Specification that Pediococcus pentosaceus AB160011 was isolated from soybean paste (see Spec. p. 16, Para. 1).  Thus it appears that Pediococcus pentosaceus AB160011 is a natural strain that has been isolated.  As such, the microorganism of claim 1, which includes only Pediococcus pentosaceus AB160011, is deemed to be a natural product.
With regard to Step 2a, Prong two, claim 1 does not recite any elements in addition to Pediococcus pentosaceus AB160011.  As such, there is no additional element in claim 1 that applies or uses the judicial exception in some other meaningful way beyond generally linking the Pediococcus pentosaceus AB160011, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2b, claim 1 does not recite any elements in addition to Pediococcus pentosaceus AB160011.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  
For the forgoing reasons, the microorganism as claimed is not deemed to encompass patent eligible subject matter under 35 USC §101.

Conclusion

No claims are allowable.

Art of Record:
Choi et al., US 7,241,441; Published 2007 (Pediococcus pentosaceus strain EROM101).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653